ACCEPTED
                                                                                                    03-14-00105-CR
                                                                                                            8107489
                                                                                         THIRD COURT OF APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                                               12/7/2015 8:53:26 AM
                                                                                                  JEFFREY D. KYLE
                                                                                                             CLERK


                COPELAND LAW FIRM
                                P.O. Box 399                                      FILED IN
                                                                           3rd COURT OF APPEALS
                           Cedar Park, Texas 78613                             AUSTIN, TEXAS
                             512.219.8930 (phone/fax)                      12/7/2015 8:53:26 AM
                                                                             JEFFREY D. KYLE
                                                                                   Clerk
TIM COPELAND*                                                         ERIKA COPELAND**
(512) 897-8196 mobile/text                                            (512) 897-8126 mobile/text
 tcopeland14@yahoo.com                                                ecopeland63@yahoo.com

 *Board Certified - Oil, Gas & Mineral Law                            **Of Counsel
 Texas Board of Legal Specialization


 December 7, 2015

 Jeffrey D. Kyle, Clerk
 Third Court of Appeals
 P.O. Box 12547
 Austin, Texas 78711
 Via e-filing

         Re:      Cause No. 03-14-00105-CR
                  (Trial Court No. 70975)(Bell County)
                  Darrell Wayne Parker v. The State of Texas

 Dear Mr. Kyle:

          Please be advised that I have complied with Rule 48.4 with regard to giving notification of the
 Court’s opinion in this case to the above-referenced client as well as advised him of his rights with regard
 to the filing of a petition for discretionary review-- as shown by the enclosed copy of the certified mailing
 receipt for same.

                                                       Very truly yours,

                                                       /s/Erika Copeland

                                                       Erika Copeland

 EC:aw
( "l




               rn
               c()
               ru
               r'l

              ·, ci                                                                0613
                r-
                rn     Extra Services & Fees (check box, dd fee aSf ff R'f'(fie)
                        0Rdum Ro¢e'.pt \hardcopy)
                D
                D
                D
                D
                D
                ;r
                ...n
                D
                LI')
                r'l
                D
                r-
                       City, State, ZIP+4"




       I 'd                                                                               IAl!!iI.J AlA,....l